Exhibit 10.9

FIRST AMENDMENT TO CREDIT AGREEMENT, TERMINATION, RELEASE AND CONSENT


This FIRST AMENDMENT TO CREDIT AGREEMENT, TERMINATION, RELEASE AND CONSENT (this
“First Amendment”) is made and entered into as of the 13th day of August, 2015,
by and among NSA OP, LP, a Delaware limited partnership (the “Parent Borrower”),
certain of the Parent Borrower’s Subsidiaries (together with the Parent
Borrower, the “Borrowers”), NATIONAL STORAGE AFFILIATES TRUST, a Maryland real
estate investment trust (the “REIT”), and NATIONAL STORAGE AFFILIATES HOLDINGS,
LLC, a Delaware limited liability company and each other Guarantor signatory
hereto (collectively, the “Guarantors” and together with the Borrowers,
collectively, the “Loan Parties”), KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent (the “Administrative Agent”), and the financial
institutions which are a party to the Credit Agreement (defined below) as
lenders (collectively, the “Lenders”).
WHEREAS, the Loan Parties, certain of the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of April 1, 2014 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), pursuant to which the Lenders have extended credit to the
Borrowers on the terms set forth therein;
WHEREAS, contemporaneously with this First Amendment, the Borrowers have
requested that the Revolving Commitments and Term Loan made under the Credit
Agreement be further increased by an aggregate amount equal to $125,000,000.00
(the “Increase”), with such Increase being allocated $69,557,823.13 to the
Revolving Commitments and $55,442,176.87 to the Term Loan, so that after giving
effect to the Increase, the aggregate Revolving Commitments will equal
$350,000,000.00 and the aggregate Term Loan will equal $200,000,000.00. The
increase to the Term Loan will constitute an Incremental Term Loan under the
Credit Agreement;
WHEREAS, in connection with the Increase, certain additional financial
institutions are becoming new Lenders under the Credit Agreement pursuant to an
Increase Agreement and separate Augmenting Lender Agreements being entered into
contemporaneously herewith and one or more of the existing Lenders is reducing
its Revolving Commitment and Term Loan amount;    
WHEREAS, an updated Schedule 1.1, after giving effect to the Increase and the
reallocation of certain Commitments and Term Loan amounts, is attached hereto as
Annex 1;
WHEREAS, the Capital Event (as defined in the Credit Agreement) occurred on
April 28, 2015 in respect of the REIT, as contemplated in Section 13.19 of the
Credit Agreement;
WHEREAS, the Borrowers have requested that each of the Lenders agree, and the
requisite Lenders under the terms of the Credit Agreement (after giving effect
to the Increase on the date hereof) are willing to agree, on the terms and
subject to the conditions set forth herein, to

1



--------------------------------------------------------------------------------




make certain amendments to the Credit Agreement and provide certain consents,
acknowledgments and releases, all as more particularly set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meaning assigned to such terms in the Credit Agreement. This
First Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.
2.    Amendments to Section 1.1 (Definitions) of the Credit Agreement. Section
1.1 of the Credit Agreement is hereby amended by:
(i)    Inserting the following definitions in the appropriate alphabetical
order:
““Campus Pt. Guarantor” means Colton Campus Pt., L.P., a California limited
partnership.”
““Encinitas Guarantor” means Colton Encinitas, L.P., a California limited
partnership.”
““First Amendment” means that certain First Amendment to Credit Agreement and
Consent, dated as of August 13, 2015, among the Borrowers, the Guarantors, the
Administrative Agent and Lenders signatory thereto.”
““First Amendment Date” means August 13, 2015.”
““Irvine Guarantor” means GSC Irvine/Main LP, a California limited partnership,
successor-in-interest to SSD, LLC, a Nevada limited liability company.”
““Joinder Document” means each joinder agreement, each allonge and any other
document required by the Administrative Agent to be entered into by any
Subsidiary of the Parent Borrower in connection with its becoming a Loan Party.”
““Subsidiary Guarantor” means each of (i) the Irvine Guarantor, (ii) the
Encinitas Guarantor, (iii) the Campus Pt. Guarantor and (iv) each other
Subsidiary of the Parent Borrower which is approved by the Requisite Lenders as
a Subsidiary Guarantor from time to time.”

2



--------------------------------------------------------------------------------




(ii)    Amending and restating the definition of “Applicable Unused Fee” in its
entirety as follows:
““Applicable Unused Fee” means, for any day, the applicable rate per annum set
forth below, based on the percentage of the Revolving Commitments in use on such
date (with usage calculated in accordance with Section 3.6(a)):
Usage
Unused Fee
≤ 50%
0.25%
> 50%
0.20%”



(iii)    Amending the definition of “Borrowing Base Value” (i) by deleting the
reference to “10%” contained therein; and (ii) by inserting in place thereof the
following: “20%”.
(iv)    Amending and restating the definition of “California Partnerships” in
its entirety as follows:
““California Partnerships” means, collectively, (a) the Irvine Guarantor, (b)
the Encinitas Guarantor, (c) the Campus Pt. Guarantor, and (d) any similar
limited partnerships or limited liability companies formed from time to time
after the Effective Date, the Equity Interests of which are not wholly-owned by
the Parent Borrower or a Subsidiary Borrower that is a Wholly-Owned Subsidiary;
provided, that any such limited partnership or limited liability company
identified or described in the foregoing clauses (a) through (d) shall be
considered a “California Partnership” only if and for so long as (x) the Parent
Borrower or such Subsidiary Borrower is (i) the general partner of such limited
partnership or (ii) the sole manager or sole managing member of such limited
liability company and, in each case, Controls the management of such limited
partnership or limited liability company, as applicable, and its assets
(including, for the avoidance of doubt, the ability to grant first-mortgage
Liens on, and to sell or otherwise dispose of, the Borrowing Base Properties
owned by such California Partnership without the consent of the limited partners
of such limited partnership or any other member of such limited liability
company or any other party), (y) the Parent Borrower or such Subsidiary Borrower
shall have pledged (i) its general partner and any limited partner interests in
such limited partnership and (ii) its member interests in such limited liability
company as Collateral, and the other equity owners of such limited partnership
or limited liability company shall have pledged their economic interests in such
limited partnership or limited liability company, as applicable as Collateral,
in each case in form and substance satisfactory to the Administrative Agent, and
(z) such Real Estate Assets are located only in California and/or Arizona.”

3



--------------------------------------------------------------------------------




(v)    Amending and restating the definition of “Collateral Documents” in its
entirety as follows:
““Collateral Documents” means, collectively, the Pledge Agreement and each other
agreement, instrument or document that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of itself, the Lenders and the
Specified Derivatives Providers (including, but not limited to, any mortgage,
deed of trust, ground lease mortgage or similar instrument entered into by any
California Partnerships or Subsidiary Guarantors and any pledge agreement
related thereto).”
(vi)    Amending clause (a) contained in the definition of “Eligible Property”
to read in its entirety as follows:
“(a) such Real Estate Asset is wholly owned, or leased under a Ground Lease, by
a Wholly-Owned Subsidiary organized under the laws of a State of the United
States, which Subsidiary is or will become a Subsidiary Borrower,”
(vii)    Amending and restating the definition of “Guarantor” in its entirety as
follows:
““Guarantor” means each of (i) the REIT, (ii) the REIT Parent, and (iii) each
Subsidiary Guarantor, each in its capacity as a guarantor under a Guaranty.”
(viii)    Amending and restating the definition of “Loan Document” in its
entirety as follows:
““Loan Document” means this Agreement, each Note, each Letter of Credit
Document, each Collateral Document, each Guaranty, the Intercreditor Agreement,
the Fee Letter, the Post-Closing Letter, each Joinder Document, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract) (including, but not limited to, any guaranty
entered into by any California Partnership).”
(ix)    Amending and restating the definition of “Subsidiary Borrower” in its
entirety as follows:
““Subsidiary Borrower” has the meaning set forth in the introductory paragraph
hereof, and shall include each California Partnership that becomes a Borrower
hereunder so long as such California Partnership satisfies the requirements of
the definition thereof.”
3.    Amendment to Section 5.1(b) (Additional Borrowing Base Properties) of the
Credit Agreement. Section 5.1(b)(v) of the Credit Agreement is amended to read
in its entirety as follows:

4



--------------------------------------------------------------------------------




“(v)    Conditions Precedent to Effectiveness. A Borrowing Base Property Request
that has been approved pursuant to Section 5.1(b)(iv) shall become effective
upon the receipt and approval by the Administrative Agent of each of the
following:
(A)    if the Eligible Property is not owned by an existing Borrower, a joinder
agreement substantially in the form of Annex 2 to the First Amendment, and with
such modifications as are approved by the Administrative Agent, duly authorized,
executed and delivered by each new Subsidiary Borrower pursuant to which the
Subsidiary (or, as applicable, California Partnership), that owns such Eligible
Property (as well as each other direct or indirect parent of such Subsidiary
that is not already a Borrower) becomes a Subsidiary Borrower hereunder;
(B)    if the Eligible Property is not owned by an existing Borrower, allonges
to the Revolving Notes, Term Notes and Swingline Note, in form and substance
reasonably satisfactory to the Administrative Agent, duly authorized, executed
and delivered by each new Subsidiary Borrower;
(C)    If the Eligible Property is owned by a Subsidiary Borrower which is also
a California Partnership:
(a)
new pledge agreements and/or a supplement to the Pledge Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, reflecting the
pledge of Equity Interests of such new Subsidiary Borrower as additional
Collateral;

(b)
new and/or supplemented perfection certificates, reflecting such pledged Equity
Interests of such new Subsidiary Borrower;

(c)
certificates and instruments representing the Equity Interests of such new
Subsidiary Borrower pledged as Collateral pursuant to the Pledge Agreement,
accompanied by undated stock powers or instruments of transfer executed in
blank; and

(d)
the deliverables described in Sections 6.1(a)(v) - (viii) with respect to the
Subsidiary that owns such Eligible Property and the owners of such Subsidiary

(D)    A Borrowing Base Certificate calculated as of the end of the then most
recently ended Reference Period for which a Borrowing Base Certificate has been
delivered pursuant to Section 9.4 (giving pro forma effect to the addition of
such Eligible Property as a Borrowing Base Property), and

5



--------------------------------------------------------------------------------




certifying that each Borrowing Base Property (including any new Eligible
Property which is the subject of the Borrowing Base Property Request) meets the
requirements of an Eligible Property;
(E)    Evidence of satisfactory insurance relating to each proposed new
Borrowing Base Property and a copy of a satisfactory Owner’s Title Policy (or a
pro forma of the Owner’s Title Policy to be issued to the new Subsidiary
Borrower along with an executed Escrow Letter with the title company issuing
such policy) evidencing the applicable Borrower’s clear title to such property,
free of any Liens except for Permitted Liens otherwise permitted on Eligible
Properties;
(F)    all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA PATRIOT Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each such new Subsidiary
Borrower; and
(G)    such other documents, agreements and instruments as the Administrative
Agent on behalf of the Lenders may reasonably request.”
4.    Amendment to Section 6.1(a) (Initial Conditions Precedent) of the Credit
Agreement. Each of Section 6.1(a)(xi), (xii) and (xiii) of the Credit Agreement
is amended to insert the phrase “prior to the occurrence of the Capital Event”
at the beginning of such section.
5.    Amendment to Section 10.10 (Modification of Organizational Documents) of
the Credit Agreement. Section 10.10 of the Credit Agreement is amended to add
the following parenthetical at the end thereof:
“(but, in no event shall the Loan Parties amend, supplement, restate or
otherwise modify any provisions related to or in connection with Control
contained in the articles or certificate of incorporation, bylaws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document of a California Partnership without the prior written
consent of the Administrative Agent).”
6.    Amendment to Section 11.1 (Events of Default) of the Credit Agreement.
Section 11.1(l)(ii) of the Credit Agreement is hereby amended (i) by deleting
the parenthetical contained therein in its entirety and (ii) by inserting in
place thereof the following:
“(together with any new directors whose election by such board or whose
nomination for election by the shareholders of the REIT Parent or the REIT, as
the case may be, was approved by a vote of at least two-thirds of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved)”.

6



--------------------------------------------------------------------------------




7.    Amendment to Schedule 1.1 (Lender Commitments) to the Credit Agreement.
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Annex 1.
8.    Amendment to Exhibit M of the Credit Agreement. Exhibit M to the Credit
Agreement is hereby amended and restated in its entirety as set forth on Annex
3.
9.    Collateral Fallaway. The Borrowers hereby confirm that the Capital Event
occurred on April 28, 2015 (the “Collateral Fallaway Date”). The Borrowers
further confirm that (a) immediately prior to the Collateral Fallaway Date and
immediately after giving effect thereto, no Default or Event of Default existed,
(b) immediately prior to the Collateral Fallaway Date and immediately after
giving effect thereto, the representations and warranties made or deemed made by
the Borrowers and each other Loan Party in the Loan Documents to which any of
them is a party were true and correct in all material respects on and as of the
Collateral Fallaway Date with the same force and effect as if made on and as of
such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects on and as of such
earlier date), (c) immediately following the occurrence of the Capital Event,
and giving pro forma effect thereto and the repayment of Indebtedness in
connection therewith, the Loan Parties will be in compliance with the covenants
set forth in Section 10.1, 10.2 and 10.4, and (d) attached hereto as Annex 4 is
a certificate from the chief executive officer or chief financial officer of the
Borrowers certifying (with supporting calculations reasonably acceptable to the
Administrative Agent) the matters referred to in the immediately preceding
clauses (a) through (c). Therefore, pursuant to Section 13.19 of the Credit
Agreement, the Administrative Agent hereby confirms that, except with respect to
the Equity Interest pledges and the other items of Collateral in connection with
the California Partnerships, the Subsidiary Guarantors and/or the Ground Lease
Consents (as defined below), (i) all Liens created pursuant to the Collateral
Documents (except for such Liens related to the California Partnerships, the
Subsidiary Guarantors and/or the Ground Lease Consents) are hereby released and
all rights to the Collateral so released shall revert to the applicable Pledgor
(as defined in the Pledge Agreement), (iii) it will promptly return to the
Borrower all share certificates, instruments and other possessory Collateral
previously delivered to the Administrative Agent and, at the Borrowers’ expense,
file any necessary UCC termination statements to reflect the release and
termination described in this Section 8, and (v) it will execute and deliver to
the Borrowers, at the Borrowers’ expense, such other documents and take such
other reasonable action as the Borrowers shall reasonably request to evidence
such release and termination.
10.    Consent in connection with the Irvine Ground Lease, Encinitas Lease and
Campus Pt. Lease; Consent in connection with certain Transfers and Dissolutions.
(i)    As more particularly described in the Consent dated as of January 30,
2015 among the Loan Parties, the Administrative Agent and the Lenders (the
“Irvine Consent”), a copy of which is attached hereto as Annex 5, the Lenders
have agreed, subject to the conditions set forth therein, to include the Irvine
Guarantor as a California Partnership notwithstanding that it does not satisfy
certain of the requirements set forth in

7



--------------------------------------------------------------------------------




the definition of California Partnership and to include the Irvine Property as
an Eligible Property, all subject to the terms of the Irvine Consent. The
Borrower has requested that the Lenders permit the Irvine Property to continue
to be considered an Eligible Property notwithstanding that the Borrowers did not
deliver the Landlord Consent referred to in the Irvine Consent, so long as the
other conditions of the Irvine Consent (such conditions other than the delivery
of the Landlord Consent, collectively, the “Irvine Conditions”) continue to be
satisfied, including that the Irvine Guarantor continue to guaranty the
Obligations and the collateral pledged pursuant to the Irvine Consent remains in
place, including, but not limited to, a first priority Ground Lease Mortgage (as
defined in the Irvine Consent). Subject to the Irvine Conditions at all times
continuing to be met and to the Irvine Property otherwise meeting the conditions
of an Eligible Property, the Lenders hereby consent thereto.
(ii)    As described in the Consent dated as of December 31, 2014 among the Loan
Parties, the Administrative Agent and the Lenders (the “Ground Lease Term
Consent”), a copy of which is attached hereto as Annex 6, the Lenders have
agreed, subject to the conditions set forth therein, to the characterization
each of the Leases (as defined in the Ground Lease Term Consent) as a “Ground
Lease,” as defined in the Credit Agreement, all subject to the terms of the
Ground Lease Term Consent.
(iii)    The Borrowers have requested that the Lenders consent to Colton Campus
Pt., L.P., a California limited partnership (the “Campus Pt. Guarantor”) and
Colton Encinitas, L.P., a California limited partnership (the “Encinitas
Guarantor” and together with Campus Pt. Guarantor, the “CP Guarantors”) being
treated for all purposes as a California Partnership under (and as defined in)
the Credit Agreement and to the Guarantor Property (as defined below), in turn,
constituting an Eligible Property for all purposes, including for determining
Borrowing Base Availability. The Encinitas Guarantor is the tenant under that
certain lease dated February 11, 1999 (as amended), by and between M&H Realty
Partners III L.P. (the “Encinitas Landlord”), and Encinitas Guarantor, for
certain premises located in Encinitas, California more particularly described
therein (as amended, the “Encinitas Lease”; and the premises ground leased to
the Encinitas Guarantor pursuant to the Encinitas Lease, the “Encinitas
Property”) and pursuant to that certain Contribution Agreement dated as of
February 9, 2015 (the “Encinitas Contribution Agreement”) among the Lamb Family
Trust and J.M. Trust (the “Minar Trust” and together with the Lamb Trust, in
such capacities, the “Encinitas Contributing LPs”), the Parent Borrower and NSA
Colton DR GP, LLC (the “Encinitas Parent”), the Encinitas Contributing LPs have
contributed 30% of the limited partnership interests in the Encinitas Guarantor
to the Encinitas Parent. The Campus Pt. Guarantor is the tenant under that
certain lease dated June 26, 2001, by and between  Keystone Land Partners, LLC
(the “Campus Pt. Landlord”), and the Campus Pt. Guarantor for certain premises
located in San Diego, California more particularly described therein (as
amended, the “Campus Pt. Lease” and together with the Encinitas Lease, the
“Guarantor Lease”; and the premises leased to the Campus Pt. Guarantor pursuant
to the Campus Pt. Lease, the “Campus Pt. Property” and together with the
Encinitas Property, the “Guarantor Property”) and pursuant to that certain
Contribution Agreement dated as of

8



--------------------------------------------------------------------------------




February 9, 2015 (the “Campus Pt. Contribution Agreement”) among the Lamb Trust
and the Minar Trust (collectively, in such capacities, the “Campus Pt.
Contributing LPs” and together with the Encinitas Contributing LPs, the
“Contributing LPs”), the Parent Borrower and NSA Colton DR GP, LLC (in such
capacity, the “Campus Pt. Parent” and together with Encinitas Parent, the
“Parent Subsidiary Borrower”), the Campus Pt. Contributing LPs have contributed
30% of the limited partnership interests in the Campus Pt. Guarantor to the
Campus Pt. Parent.  Notwithstanding the fact that neither CP Guarantor meets the
requirements set forth in the definition of California Partnership set forth in
the Credit Agreement and each CP Guarantor will become a Guarantor under the
Credit Agreement rather than a Subsidiary Borrower, the Lenders hereby consent
(i) to Encinitas Guarantor (the “Encinitas Consent”) and Campus Pt. Guarantor
(the “Campus Pt. Consent” and together with Encinitas Consent, the “CP Guarantor
Consents”, and together with Irvine Consent and Ground Lease Term Consent, the
“Ground Lease Consents”) being treated for all purposes as a California
Partnership, (ii) to the Guarantor Property ground-leased by such CP Guarantor
constituting an Eligible Property for all purposes, including for determining
Borrowing Base Availability, and (iii) to the Guarantor Lease of such CP
Guarantor constituting a “Ground Lease” within the definition set forth in the
Credit Agreement (as more fully set forth in the Ground Lease Term Consent), in
each case upon the applicable CP Guarantor satisfying the conditions set forth
in Annex 7 to the reasonable satisfaction of the Administrative Agent.
(iv)    The Borrowers have requested that the Lenders consent (i) to the
transfer of certain Real Property Assets by Washington Murrieta III, LLC (“WM
III”) to NSA-G Holdings, LLC, an existing Subsidiary Borrower, notwithstanding
the fact that WM III has been dissolved as of the date hereof and (ii) to the
waiver of certain Defaults or Events of Default arising as a result of the
winding up and dissolution of WM III prior to the transfer of such Real Property
Assets. The Borrowers hereby represent and warrant that (i) all Real Property
Assets owned by WM III immediately prior to its dissolution have been
transferred to and are wholly-owned by NSA-G Holdings, LLC and, upon such
transfer, all such Real Property Assets satisfy all of the requirements to be an
Eligible Property, (ii) immediately prior to the consummation of the transfer to
NSA-G Holdings LLC, each Real Property Asset was a Borrowing Base Property,
(iii) upon and following the consummation of the transfer to NSA-G Holdings,
LLC, each Real Property Asset will continue to be a Borrowing Base Property, and
(iv) the transfer is permitted pursuant to Section 10.7(c) of the Credit
Agreement. The Lenders hereby (x) consent to the transfer of the Real Property
Assets owned by WM III to NSA-G Holdings, LLC and to the winding up and
dissolution of WM III and (y) waive any Defaults or Events of Default arising as
a result of the winding up and dissolution of WM III prior to the transfer of
such Real Property Assets to NSA-G Holdings, LLC, in each case effective only
upon the satisfaction of the conditions set forth in Paragraph 12 to the
reasonable satisfaction of the Administrative Agent.
(v)    Notwithstanding the 30 days prior written notice requirement under
Section 5.2(c) of the Credit Agreement, the Parent Borrower hereby requests (i)
that Colton Hawaiian Gardens, LP, GSC Montclair, LP, GSC AllSafe Riv-1, LP, GSC
Leave It

9



--------------------------------------------------------------------------------




Riv-2, LP, Colton Riverside, L.P., Colton VB, L.P and Washington Murrieta III,
LLC, each a Subsidiary Borrower, cease to be a Borrower and be released from its
Obligations under the Loan Documents, and (ii) that the Administrative Agent’s
Lien on the Equity Interests of such Subsidiary Borrower be released (clauses
(i) and (ii), collectively, the “Release”), and the Parent Borrower hereby
represents, warrants and certifies to the Administrative Agent and the Lenders
that as of the date of the Release: (i) except for the Defaults or Events of
Defaults described in Section 10(iv) above, no Default or Event of Default
exists or will exist immediately after giving effect to the Release; and (ii) no
Subsidiary Borrower that is being released owns (A) any Borrowing Base
Properties or (B) any Real Estate Assets that are disqualified as Borrowing Base
Properties pursuant to Section 5.2(b) of the Credit Agreement or (C) any Equity
Interests (directly or indirectly) in any other Subsidiary Borrower (other than
another Subsidiary Borrower that is being released simultaneously pursuant to
this Paragraph 10(v)). The Administrative Agent, based upon the representations,
warranties and certifications set forth in the preceding sentence, grants the
Release and waives the 30-day prior written notice requirement set forth above
and the Lenders consent thereto.
11.    No Waiver. Nothing contained herein shall be deemed to (i) constitute,
except as stated in Paragraph 10(iv), a waiver of any Default or Event of
Default that may heretofore or hereafter occur or have occurred and be
continuing or to otherwise modify any provision of the Credit Agreement or any
other Loan Document, or (ii) give rise to any defenses or counterclaims to the
Administrative Agent’s or any Lender’s right to compel payment of the
Obligations when due or to otherwise enforce their respective rights and
remedies under the Credit Agreement and the other Loan Documents.
12.    Conditions to Effectiveness. This First Amendment shall become effective
as of the date when each of the following conditions is satisfied:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each dated as of the date hereof and each in form and substance
satisfactory to the Administrative Agent unless otherwise specified:
(i)    counterparts of this First Amendment, properly executed by a Responsible
Officer of each of the Loan Parties and the requisite Lenders under the terms of
the Credit Agreement, in each case sufficient in number for distribution to each
party hereto; and
(ii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require.
13.    Representations and Warranties. The Loan Parties jointly and severally
represent and warrant to the Administrative Agent and the Lenders as follows:
(a)    The execution, delivery and performance of this First Amendment and the
transactions contemplated hereby (i) are within the corporate (or the equivalent
limited liability company or partnership) authority of each of the Loan Parties,
(ii) have been duly authorized by

10



--------------------------------------------------------------------------------




all necessary corporate, limited liability company or partnership (or other)
proceedings of the applicable Loan Party, (iii) do not conflict with or result
in any material breach or contravention of any provision of any Applicable Law
applicable to any Loan Party or of any judgment, order, writ, injunction,
license or permit applicable to any of the Loan Parties, (iv) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any material indenture, agreement or other instrument to
which any Loan Party or any of their respective Subsidiaries is a party or by
which any of them or any of their respective properties may be bound, and (v) do
not require any Governmental Approval.
(b)    This First Amendment has been duly executed and delivered by each of the
Loan Parties and constitutes the valid and legally binding obligations of each
of the Loan Parties enforceable against each in accordance with the respective
terms and provisions hereof, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally. The Obligations are not
subject to any offsets, defenses or counterclaims.
(c)    The representations and warranties contained in Article VII of the Credit
Agreement are true and correct in all material respects (or in all respects to
the extent that such representations and warranties are already subject to
concepts of materiality) on and as of the date hereof with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date). For purposes of this
Paragraph 13(c), the representations and warranties contained in Section 7.11 of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 9.1 and 9.2 of the Credit Agreement.
(d)    Both before and after giving effect to this First Amendment, no Default
or Event of Default under the Credit Agreement has occurred and is continuing.
14.    Ratification, etc. Except as expressly amended hereby, the Credit
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. This First Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this First Amendment. Each Loan Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations.
15.    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this First Amendment.

11



--------------------------------------------------------------------------------




16.    No Actions, Claims, etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement or other
Loan Documents on or prior to the date hereof.
17.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
18.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
19.    Consent to Jurisdiction; Venue; Waiver of Jury Trial. The jurisdiction,
venue and waiver of jury trial provisions set forth in Section 13.4 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis
20.    Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment or any other document required to be delivered hereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement. Without limiting
the foregoing, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement and Consent as a sealed instrument as of the date
first set forth above.
BORROWERS:


NSA OP, LP, as Borrower


By:
NATIONAL STORAGE AFFILIATES TRUST, its general partner





By:     /s/ Tamara D. Fischer
Name:    Tamara Fischer
Title:    Authorized Signatory


 
SECURCARE OKLAHOMA I, LLC
SECURCARE OKLAHOMA II, LLC
SECURCARE COLORADO III, LLC
SECURCARE PROPERTIES I, LLC
SECURCARE PROPERTIES II, LLC
NSA-OPTIVEST ACQUISITION HOLDINGS, LLC
NSA NORTHWEST HOLDINGS II, LLC
SECURCARE PORTFOLIO HOLDINGS, LLC
AMERICAN MINI STORAGE-SAN ANTONIO, LLC
SECURCARE OF COLORADO SPRINGS #602 GP, LLC
BANKS STORAGE, LLC
ABC RV AND MINI STORAGE, L.L.C.
PORTLAND MINI STORAGE, LLC
HPRH STORAGE, LLC
BAUER NW STORAGE, LLC
S AND S STORAGE, LLC
FREEWAY SELF STORAGE, L.L.C.
ABERDEEN MINI STORAGE, L.L.C.
VANCOUVER MINI STORAGE, LLC
SALEM SELF STOR, LLC
BULLHEAD FREEDOM STORAGE, L.L.C.
SECURCARE OF COLORADO SPRINGS 602, LTD.
EAST BANK STORAGE, L.L.C.    
NSA-C HOLDINGS, LLC        

Signature Pages to First Amendment

--------------------------------------------------------------------------------




NSA-COLTON HOLDINGS, LLC
NSA-G HOLDINGS, LLC        
NSA-GSC HOLDINGS, LLC
DAMASCUS MINI STORAGE LLC
SHERWOOD STORAGE, LLC    
GRESHAM MINI & RV STORAGE, LLC
WILSONVILLE JUST STORE IT, LLC
TUALATIN STORAGE, LLC    
ICDC II, LLC            
GAK, LLC            
WCAL, LLC
STOREMORE SELF STORAGE – PECOS ROAD, LLC
SECURCARE MOVEIT MCALLEN, LLC
WASHINGTON MURRIETA II, LLC
HOOD RIVER MINI STORAGE, LLC
CANYON ROAD STORAGE, LLC
NSA GSC DR GP, LLC
WASHINGTON MURRIETA IV, LLC, each as a Subsidiary Borrower




By:     /s/ Tamara D. Fischer
Name:    Tamara Fischer
Title:    Authorized Signatory







































Signature Pages to First Amendment

--------------------------------------------------------------------------------




REAFFIRMATION OF GUARANTORS:
Each of the undersigned Guarantors hereby absolutely and unconditionally
reaffirms its continuing obligations to the Administrative Agent and the Lenders
under its respective Guaranty and agrees that the transactions contemplated by
the First Amendment shall not in any way affect the validity and enforceability
of its Guaranty or reduce, impair or discharge the obligations of any Guarantor
thereunder.


ACKNOWLEDGED AND AGREED AS OF
August 13, 2015:


NATIONAL STORAGE AFFILIATES TRUST, as Guarantor




By:     /s/ Tamara D. Fischer
Name:    Tamara Fischer
Title:    Authorized Signatory


NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, as Guarantor




By:     /s/ Tamara D. Fischer
Name:    Tamara Fischer
Title:    Authorized Signatory




GSC IRVINE/MAIN LP, as Guarantor
                    
By:     NSA GSC DR GP, LLC, its General Partner




By:     /s/ Tamara D. Fischer


Name: Tamara D. Fischer
Title:     Authorized Signatory

Signature Pages to First Amendment

--------------------------------------------------------------------------------








 
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and Lender




By:     /s/ Michael P. Szuba


Name: Michael P. Szuba
Title:    Vice President



Signature Pages to First Amendment

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, a national banking association as a Lender




By:     /s/ James Payne
Name: James Payne
Title: Vice President







































































Signature Pages to First Amendment

--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender




By:     /s/ Francine Glandt
Name: Francine Glandt
Title: Senior Vice President











































































Signature Pages to First Amendment

--------------------------------------------------------------------------------






Regions Bank,
as a Lender




By:     /s/ Paul E. Burgan
Name: Paul E. Burgan
Title: Vice President











































































Signature Pages to First Amendment

--------------------------------------------------------------------------------












BANK OF THE WEST, a California banking corporation




By:     /s/ Cris Galvez
Name: Cris Galvez
Title: Vice President





































































Signature Pages to First Amendment

--------------------------------------------------------------------------------










WELLS FARGO BANK N.A., as a Lender




By:     /s/ J. Derek Evans
Name: J. Derek Evans
Title: Senior Vice President









































































Signature Pages to First Amendment

--------------------------------------------------------------------------------










PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:     /s/ James A. Harmann
Name: James A. Harmann
Title: Senior Vice President







































































Signature Pages to First Amendment

--------------------------------------------------------------------------------








MORGAN STANLEY SENIOR FUNDING, INC, as a Lender




By:     /s/ Michael King
Name: Michael King
Title: Vice President









































































Signature Pages to First Amendment

--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK, as a Lender




By:     /s/ Florentina Djulvezan
Name: Florentina Djulvezan
Title: Assistant Vice President











































































Signature Pages to First Amendment

--------------------------------------------------------------------------------








CAPTIAL ONE, NATIONAL ASSOCIATION, as a Lender




By:     /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President









































































Signature Pages to First Amendment

--------------------------------------------------------------------------------








ROYAL BANK OF CANADA, as a Lender




By:     /s/ Brian Gross
Name: Brian Gross
Title: Authorized Signatory



























































Signature Pages to First Amendment

--------------------------------------------------------------------------------






ANNEX 1
(Updated Schedule of Commitments)


SCHEDULE 1.1
Lender Commitments
 

Annex 1 to First Amendment

--------------------------------------------------------------------------------




Lender
Revolving Commitment Amount
Revolving Percentage
Term Loan Commitment Amount
Term Loan Percentage
KeyBank National Association
$49,489,795.93
14.1399416900%
$25,510,204.07
12.7551020400%
PNC Bank, National Association
$54,438,775.51
15.5539358600%
$28,061,224.49
14.0306122500%
Wells Fargo Bank, National Association
$54,438,775.51
15.5539358600%
$28,061,224.49
14.0306122500%
U.S. Bank National Association
$44,518,576.66
12.7195933300%
$30,481,423.34
15.2407116700%
The Huntington National Bank
$32,993,197.28
9.4266277940%
$17,006,802.72
8.5034013610%
Capital One, National Association
$23,095,238.10
6.5986394560%
$11,904,761.90
5.9523809520%
Morgan Stanley Senior Funding, Inc.
$20,775,335.78
5.9358102220%
$14,224,664.22
7.1123321120%
Bank of the West
$19,795,918.37
5.6559766760%
$10,204,081.63
5.1020408160%
Regions Bank
$23,743,240.87
6.7837831100%
$16,256,759.13
8.1283795570%
SunTrust Bank
$17,807,430.66
5.0878373330%
$12,192,569.34
6.0962846680%
Royal Bank of Canada
$8,903,715.33
2.5439186660%
$6,096,284.67
3.0481423340%
TOTAL
$350,000,000.00
100%
$200,000,000.00
100%






Annex 1 to First Amendment

--------------------------------------------------------------------------------




ANNEX 2
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT (this “Agreement”) dated as of ______ ___, 20__ is
executed by ___________, a ______________ (the “New Borrower”) having an address
at ___________; and KEYBANK NATIONAL ASSOCIATION, a national banking
association, having an address at 127 Public Square, Cleveland, Ohio 44114, in
its capacity as administrative agent under that certain Credit Agreement dated
as of April 1, 2014, by and among the Borrowers party thereto, the Guarantors
party thereto, the Lenders party thereto and the Administrative Agent, as
amended by that certain First Amendment to Credit Agreement, Termination,
Release and Consent, dated as of August 11, 2015, (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms not otherwise defined herein are being used herein as defined
in the Credit Agreement.
WHEREAS, the Credit Agreement contemplates that the Loans made to the Borrowers
under the Credit Agreement shall be evidenced by the Notes; and
WHEREAS, each of the Borrowers (including the New Borrower), will be jointly and
severally liable for all of the Loans and other Obligations (as defined in the
Credit Agreement) of all of the Borrowers under the Credit Agreement, and the
other loan documents, and is effectively a guarantor of all such Loans and other
Obligations of all such other Borrowers;
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
New Borrower hereby agrees as follows:


1.    The New Borrower assumes all the obligations of a Subsidiary Borrower and
a Borrower under the Credit Agreement and agrees it is a Subsidiary Borrower and
a Borrower and is bound as a Subsidiary Borrower and a Borrower under the terms
of the Credit Agreement, as if it had been an original signatory to the Credit
Agreement. The New Borrower acknowledges that such terms include, without
limitation, the joint and several liability provisions contained in Section
13.18 of the Credit Agreement, the expense and indemnification provisions
contained in Sections 13.2 and 13.9 of the Credit Agreement, the waiver of jury
trial provision contained in Section 13.4 of the Credit Agreement, and the
governing law provision contained in Section 13.12 of the Credit Agreement.
2.    The New Borrower hereby makes to the Administrative Agent, for the benefit
of the Lenders, the representations and warranties set forth in the Credit
Agreement and confirms that such representations and warranties are true and
correct after giving effect to this Agreement. The New Borrower further agrees
to the covenants set forth in the Credit Agreement applicable to it as a
Subsidiary Borrower and a Borrower thereunder. Such representations, warranties
and covenants are incorporated herein by this reference as if fully set forth
herein.
3.    The New Borrower further represents and warrants that each Real Estate
Asset which the New Borrower proposes to make a Borrowing Base Property is an
Eligible Property.

Annex 2 to First Amendment

--------------------------------------------------------------------------------






4.    The New Borrower further represents and warrants that it is a [insert
jurisdiction of entity] [insert type of entity], in good standing with the
[insert jurisdiction of entity] and is qualified to transact business in each
state where each Real Estate Asset which the New Borrower proposes to make a
Borrowing Base Property is located and/or any other state where the New Borrower
is required to be so qualified.


5.    In connection with the New Borrower becoming a Subsidiary Borrower under
the Credit Agreement, the New Borrower will enter into this Agreement, allonges
to the Notes and any other Loan Documents to which the New Borrower is a party.
The New Borrower represents and warrants that the New Borrower is authorized to
prepare, enter into, execute, deliver and perform the obligations under the this
Agreement, the Credit Agreement, the Notes, the other Loan Documents and any and
all other documents, instruments, agreements, guarantees, letters, deeds,
certificates, loan agreements, intercreditor agreements, deeds of trust,
mortgages (including deeds of trust and mortgages at the future times and under
the future circumstances specifically contemplated by the Credit Agreement),
promissory notes, consents, waivers, notices, authorizations, indemnifications,
certifications and other documents as may be necessary or appropriate in
connection with the Loans (the “Transaction Documents”), and to borrow the Loans
and incur the other Obligations under the Transaction Documents, including
effectively guarantying the Loans borrowed and the other Obligations incurred by
the other Borrowers, and to do or to cause to be done any and all such other
actions as may be necessary or appropriate in connection with the transactions
contemplated by the Transaction Documents. The New Borrower further represents
that the Transaction Documents are duly authorized, executed and delivered.


Further, each of the following persons holds a position indicated next to such
person's name below as of the date hereof, and is authorized to execute the this
Agreement and the other Transaction Documents on behalf of the New Borrower and
incumbency signatures for each of the following persons are on file with the
Administrative Agent:


Name:
Position:
Tamara Fischer
Authorized Signatory
[Insert Additional - TBD]
 



6.    No action or proceeding has been taken or commenced, or is currently
threatened, by or against the New Borrower to dissolve the New Borrower, to
revoke its [Certificate of Limited Partnership][Articles of
Organization][Certificate of Formation] or to discontinue its business; no
receiver, liquidator or trustee has been or is proposed to be appointed for the
New Borrower or any of its properties; the New Borrower has not been, nor is it
proposed to be adjudged bankrupt or insolvent; and no arrangement or
reorganization for the benefit of creditors relating to the New Borrower has
occurred or is proposed.
7.    This Agreement shall be deemed to be part of, and a modification to, the
Credit Agreement and shall be governed by all the terms and provisions of the
Credit Agreement, which terms are incorporated herein by reference, are ratified
and confirmed and shall continue in full

Annex 2 to First Amendment

--------------------------------------------------------------------------------




force and effect as valid and binding agreements of the New Borrower and
enforceable against the New Borrower.
8.    This Agreement may be executed in several counterparts, each of which when
executed and delivered is an original, but all of which together shall
constitute one instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart which is
executed by the party against whom enforcement of such agreement is sought.
Receipt by telecopy or other electronic transmission (including “PDF”) of any
executed signature page to this Agreement shall constitute effective delivery of
such signature page.
9.    This Agreement shall in all respects be governed, construed, applied and
enforced in accordance with the laws of the State of New York pursuant to
Section 5-1401 of The General Obligations Laws of the State of New York without
regard to principles of conflicts of law.


[Signatures on Following Pages]





































Annex 2 to First Amendment

--------------------------------------------------------------------------------




[INSERT BORROWER SIGNATURE BLOCK]


By:    ________________________________
Name: ______________________________
Its __________________________________
Hereunto duly authorized















































Annex 2 to First Amendment

--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED:    


KEYBANK NATIONAL ASSOCIATION
as Administrative Agent




By:    __________________________________
Name:
Title:





Annex 2 to First Amendment

--------------------------------------------------------------------------------




ANNEX 3
EXHIBIT M
FORM OF BORROWING BASE CERTIFICATE
, 20__
KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio
Attn: Real Estate Capital
 
Each of the Lenders party to the Credit Agreement
referred to below
 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of April 1, 2014, as
amended by that certain First Amendment to Credit Agreement, Termination,
Release and Consent dated as of August __, 2015 (as further amended, modified,
supplemented or restated and in effect from time to time, the “Loan Agreement”),
by and among NSA OP, LP, a limited partnership formed under the laws of the
State of Delaware (the “Parent Borrower”), certain Subsidiaries of the Parent
Borrower from time to time party thereto (the “Subsidiary Borrowers”, and
together with the Parent Borrower, collectively, the “Borrowers”), NATIONAL
STORAGE AFFILIATES TRUST, a Maryland real estate investment trust (the “REIT”),
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, a Delaware limited liability company
(the “REIT Parent”), the Lenders from time to time party thereto, and KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent.


Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Loan Agreement.
    
Pursuant to Sections 5.1(b) and 9.4 of the Credit Agreement, the undersigned
hereby certify to the Administrative Agent and the Lenders as follows:
(1)    The undersigned are the                  of the REIT, the _____________
of the Parent Borrower and the ______________ of the REIT Parent.
(2)    The undersigned have examined the books and records of the REIT and the
Parent Borrower and has conducted such other examinations and investigations as
are reasonably necessary to provide this Compliance Certificate.
(3)     Both immediately before and immediately after giving effect to the
Borrowing Base Property Request sent by the Parent Borrower to Administrative
Agent on [Insert Date] (the “Request Date”):  (A) no Default or Event of Default
exists, (B) the representations and

Annex 3 to First Amendment

--------------------------------------------------------------------------------




warranties made or deemed made by each Loan Party in the Loan Documents to which
it is a party are true and correct in all material respects (or in all respects
to the extent that such representations and warranties are already subject to
concepts of materiality) on and as of the Request Date with the same force and
effect as if made on and as of the Request Date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties are true and correct in such
respects on and as of such earlier date), and (C) each Eligible Property
described in the Request satisfies the requirements of an “Eligible Property”
set forth in the definition thereof;


(4)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing Borrowing Base Availability as of __________, 20__ [INSERT LAST DAY
OF MOST RECENT REFERENCE PERIOD].
A.Borrowing Base Availability: $__________. [From Schedule 1]


B.Aggregate Revolving Commitment of all Lenders as of the date hereof:
$__________.


C.Aggregate principal amount of all outstanding Loans, together with the
aggregate amount of all Letter of Credit Liabilities, as of the date hereof:
$__________.


D.Aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
as of the date hereof: $__________.


E.[Aggregate Revolving Commitment deficiency: $__________. [Difference between
Line (3)(b) and Line (3)(d), if Line (3)(d) is greater than Line (3)(b)]]


F.[Borrowing base deficiency: $__________. [Difference between Line (3)(a) and
Line (3)(c), if Line (3)(c) is greater than Line (3)(a)]]


G.[Remaining borrowing availability under aggregate Revolving Commitment:
$__________. [Lesser of (A) Line (3)(b) - Line (3)(d) and (B) Line (3)(a) - Line
(3)(c), if both (A) and (B) are positive numbers]]


[Signature pages to follow]









Annex 3 to First Amendment

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.
PARENT BORROWER:


NSA OP, LP, a Delaware limited partnership


By:
NATIONAL STORAGE AFFILIATES TRUST, its general partner





By:
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, its trustee







By:     ______________________________
Name:     
Title:     



































Annex 3 to First Amendment

--------------------------------------------------------------------------------




REIT:


NATIONAL STORAGE AFFILIATES TRUST, a Maryland real estate investment trust


By:
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, its trustee







By:     ______________________________
Name:     
Title:     










REIT PARENT:


NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, a Delaware limited liability company






By:     ______________________________
Name:     
Title:     













































Annex 3 to First Amendment

--------------------------------------------------------------------------------




Schedule 1
Reference Period ending __________, 20__




A. Borrowing Base Value [Line A.2 + Line A.3][1]
$__________
1. Aggregate Property NOI from all Borrowing Base Properties for such Reference
Period (excluding Property NOI from Stabilized Properties purchased from
unaffiliated third parties during such Reference Period) [Line A.1.a – Line
A.1.b]
$__________
a. Property rental and other income (after adjusting for straight-lining of
rents and excluding the rents from tenants in default or bankruptcy) earned in
the ordinary course and attributable to such Borrowing Base Properties
$__________
b. Expenses incurred in connection with and directly attributable to the
ownership and operation of such Borrowing Base Properties, including, without
limitation, Property Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding Interest Expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs
$__________
2. [Line A.1 divided by 7.00%]
$__________
3. Aggregate Acquisition Price[2] for all Borrowing Base Properties that are
Stabilized Properties purchased from unaffiliated third parties during such
Reference Period
$__________
B. [Line A multiplied by 60%]
$__________
C. Aggregate outstanding principal amount of all Unsecured Indebtedness (other
than the Obligations) of the REIT and its Subsidiaries
$__________
D. [Line B – Line C]
$__________
E. Implied Unsecured Interest Coverage Value[3] [Attach schedule showing the
calculations of such Implied Unsecured Interest Coverage Value]
$__________
F. Borrowing Base Availability [Lesser of Line D and Line E]
$__________
 
 
G. Borrowing Base Value attributable to Borrowing Base Properties held by
California Partnerships
$__________
 
 
H. Average Occupancy Rate of the Borrowing Base Properties [minimum required is
75%]
_____%
 
 
 
 
1 The Borrowing Base Value attributable to Borrowing Base Properties held by
California Partnerships shall not exceed 20% of the total Borrowing Base Value. 


2 The purchase price paid by the Parent Borrower, any of its Subsidiaries or any
of their Partially-Owned Entities, as applicable, for such Real Estate Asset
less closing costs and any amounts paid by such Person as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts. 


3 The maximum principal of Unsecured Indebtedness amount that could be
outstanding that yields an unsecured interest coverage ratio of not less than
2.00 to 1.00. The foregoing unsecured interest coverage ratio shall be
calculated by dividing (a) the portion of Adjusted NOI generated by all
Borrowing Base Properties for such Reference Period by (b) Unsecured Interest
Expense for such Reference Period (giving pro forma effect to such maximum
principal amount, to the extent not actually outstanding during such Reference
Period, at an imputed interest rate equal to the highest actual interest rate
applicable to the Loans outstanding on such date of determination). 

    





Annex 3 to First Amendment

--------------------------------------------------------------------------------




ANNEX 4


Officer's Certificate


[See Attached]

Annex 4 to First Amendment

--------------------------------------------------------------------------------

[annex4officerscertifi_image2.jpg]

May 22, 2015
KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio
Attn: Real Estate Capital
 
Re: Collateral Fallaway – Pledge Release


Each of the Lenders party to the Credit Agreement
referred to below
 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (the “Loan Agreement”) dated
as of April 1, 2014, by and among NSA OP, LP, a limited partnership formed under
the laws of the State of Delaware (the “Parent Borrower”), certain Subsidiaries
of the Parent Borrower from time to time party thereto (the “Subsidiary
Borrowers”, and together with the Parent Borrower, collectively, the
“Borrowers”), NATIONAL STORAGE AFFILIATES TRUST, a Maryland real estate
investment trust (the “REIT”), NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, a
Delaware limited liability company (the “REIT Parent”), the Lenders from time to
time party thereto, and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Loan Agreement.


Pursuant to Section 13.19 (a) of the Loan Agreement, Borrowers request the
release of Liens under the Collateral Documents and return to Borrowers any
equity certificates held as Collateral. Borrowers certify that:


1.)
immediately prior to the Collateral Fallaway and immediately after giving effect
thereto, no Default or Event of Default exists

2.)
immediately prior to the Collateral Fallaway and immediately after giving effect
thereto, the representations and warranties made or deemed made by the Borrowers
and each other Loan Party in the Loan Documents are true and correct in all
material respects on and as of the date of the Collateral Fallaway with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects on and as of such earlier date)

3.)
immediately following the occurrence of the Capital Event, and giving pro forma
effect thereto and the repayment of Indebtedness in connection therewith, the
Loan Parties will be in compliance with the covenants set forth in Section 10.1,
10.2 and 10.4 of the Loan Agreement



[Signature pages to follow]

Annex 4 to First Amendment

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this certificate as of the
date first above written.
PARENT BORROWER:


NSA OP, LP, a Delaware limited partnership


By:
NATIONAL STORAGE AFFILIATES TRUST, its general partner





By:
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, its trustee





By:     /s/ Tamara Fischer_____________
Name:     Tamara D. Fischer    
Title:     Chief Financial Officer

































Annex 4 to First Amendment

--------------------------------------------------------------------------------







REIT:


NATIONAL STORAGE AFFILIATES TRUST, a Maryland real estate investment trust


By:
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, its trustee





By:     /s/ Tamara Fischer______________
Name:     Tamara D. Fischer    
Title:     Chief Financial Officer












REIT PARENT:


NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, a Delaware limited liability company






By:     /s/ Tamara Fischer______________
Name:     Tamara D. Fischer    
Title:     Chief Financial Officer









Annex 4 to First Amendment

--------------------------------------------------------------------------------





Schedule 1
Reference Period ending March 31, 2015 – Pro Forma Post Capital Event
I. Section 10.1(a) – Maximum Total Leverage Ratio
A. Consolidated Indebtedness of the REIT and its Subsidiaries
$410,045,360
B. Gross Asset Value [sum of Lines I.B.1 through I.B.5]
$1,083,776,883
1. Operating Property Value [Line I.B.1.b + Line I.B.1.c + Line I.B.1.e]   
$1,075,448,982
a. Aggregate Property NOI from all Stabilized Properties of the REIT and its
Subsidiaries during such Reference Period (excluding Property NOI from
Stabilized Properties received by way of contribution during such Reference
Period) [Line I.B.1.a.i – Line I.B.1.a.ii]
$20,311,104
i. Property rental and other income (after adjusting for straight-lining of
rents and excluding the rents from tenants in default or bankruptcy) earned in
the ordinary course and attributable to such Stabilized Properties
$33,014,082
ii. Expenses incurred in connection with and directly attributable to the
ownership and operation of such Stabilized Properties, including, without
limitation, Property Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding Interest Expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs
$12,702,978
b. [Line I.B.1.a divided by 7.00%]
$290,158,626
c. Aggregate Acquisition Price for all Stabilized Properties of the REIT and its
Subsidiaries purchased during such Reference Period
$163,037,500
d. Aggregate net operating income from all Stabilized Properties received by way
of contribution during such Reference Period (in each case calculated in a
manner consistent with the definition of “Property NOI”, using financial
statements of the predecessor owner of such property for the portion of such
Reference Period prior to contribution, which calculations and supporting
financial statements shall be reasonably satisfactory to the Administrative
Agent) [Line I.B.1.d.i – Line I.B.1.d.ii]
$43,557,700


Annex 4 to First Amendment

--------------------------------------------------------------------------------



i. Property rental and other income (after adjusting for straight-lining of
rents and excluding the rents from tenants in default or bankruptcy) earned in
the ordinary course and attributable to such Stabilized Properties
$69,885,553
ii. Expenses incurred in connection with and directly attributable to the
ownership and operation of such Stabilized Properties, including, without
limitation, Property Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding Interest Expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs
$26,327,853
e. [Line I.B.1.d divided by 7.00%]
$622,252,856
2. Cost Basis Value of all Construction-in-Process
$0
3. Cost Basis Value of all Unimproved Land
$0
4. Book value (determined in accordance with GAAP) of all Mortgage Notes
$0
5. Unrestricted and unencumbered cash and Cash Equivalents of the REIT and its
Subsidiaries
$8,327,901
C. Total Leverage Ratio [Line I.A divided by Line I.B]
0.378 to 1.00
D. Maximum Total Leverage Ratio permitted by Section 10.1(a)
0.600 to 1.00
E. Compliance?
[Pass]
II. Section 10.1(b) – Minimum Fixed Charge Coverage Ratio
A. Adjusted EBITDA for such Reference Period [Line II.A.1 – Line II.A.2]
$46,883,717
1. EBITDA for such Reference Period [Line II.A.1.a + Line II.A.1.b – Line
II.A.1.c]
$48,804,000
a. Net Income of the REIT and its Subsidiaries for such Reference Period
$(16,323,867)
b. Sum of the following, without duplication and to the extent deducted in
computing such Net Income:
$66,554,290
i. Interest Expense
$21,758,104
ii. Losses attributable to the sale or other disposition of assets or debt
restructurings
$0
iii. Real estate depreciation and amortization
$29,825,000


Annex 4 to First Amendment

--------------------------------------------------------------------------------



iv. Acquisition costs related to the acquisition of Real Estate Assets that were
capitalized prior to FAS 141-R which do not represent a recurring cash item in
such period or in any future period
$11,118,000
v. Other non-cash charges
$3,853,186
c. To the extent included in Net Income for such Reference Period, all gains
attributable to the sale or other disposition of assets
$1,426,423
2. Reserves for Capital Expenditures for all Real Estate Assets (excluding
Construction-in-Process) as of the last day of such Reference Period [Line
II.A.2.a multiplied by $0.15]
$1,920,283
a. Aggregate leasable square footage of all completed space of such Real Estate
Assets
12,801,887 square feet
B. Fixed Charges for such Reference Period [Sum of Lines II.B.1 through II.B.3]
$22,578,994
1. Interest Expense for such Reference Period
$21,758,104
2. All regularly scheduled payments made during such Reference Period on account
of principal of Indebtedness of the REIT or any of its Subsidiaries (but
excluding (i) balloon, bullet or similar principal payments due upon the stated
maturity of any Indebtedness and (ii) payments of principal of the Loans)
$820,890
3. Preferred Dividends payable by the REIT or any of its Subsidiaries during
such Reference Period
$0
C. Fixed Charge Coverage Ratio [Line II.A divided by Line II.B]
2.08 to 1.00
D. Minimum Fixed Charge Coverage Ratio required by Section 10.1(b)
1.50 to 1.00
E. Compliance?
[Pass]
III. Section 10.1(c) – Minimum Net Worth
A. Net Worth [Line III.A.1 – Line III.A.2]
$673,731,523
1. Gross Asset Value [From Line I.B]
$1,083,776,883
2. Indebtedness of the REIT and its Subsidiaries
$410,045,360
B. Minimum Net Worth required by Section 10.1(c)
$505,790,706
C. Compliance?
[Pass]
IV. Section 10.1(e) – Maximum Unhedged Variable Rate Indebtedness


Annex 4 to First Amendment

--------------------------------------------------------------------------------



A. Unhedged Variable Rate Indebtedness of the REIT and its Subsidiaries
$103,775,000
B. Gross Asset Value [From Line I.B]
$1,083,776,883
C. [Line IV.A divided by Line IV.B]
0.096 to 1.00
D. Maximum ratio permitted by Section 10.1(e)
0.25 to 1.00 (after the Capital Event)
E. Compliance?
[Pass]
V. Section 10.2 – Restricted Payments
A. Cash distributions declared or made by Parent Borrower to the REIT and the
Parent Borrower’s limited partners during such Reference Period
$21,153,422
B. Cash distributions declared or made by the California Partnerships to their
third-party limited partners (i.e., other than the applicable Borrower owning
Equity Interests therein) during such Reference Period
$1,666,209
C. Funds From Operations of the REIT [Line V.C.1 minus (or plus) Line V.C.2 plus
Line V.C.3]
$26,880,473
1. Net income (loss) determined on a consolidated basis for such Reference
Period
$(16,323,867)
2. Gains (or losses) from debt restructuring, mark-to-market adjustments on
interest rate swaps, and sales of property during such Reference Period
$1,811,993
3. Sum of each of the following to the extent deducted in determining such net
income and without duplication:
$45,016,333
a. Depreciation with respect to Real Estate Assets and amortization (other than
amortization of deferred financing costs) for such Reference Period, all after
adjustment for unconsolidated partnerships and joint ventures
$29,825,000
b. All non-cash charges for such Reference Period related to deferred financing
costs and deferred acquisition costs
$4,216,333
c. Non-recurring costs and expenses incurred in connection with acquisitions of
Real Estate Assets, to the extent such costs and expenses cannot be capitalized
in accordance with GAAP
$9,975,000


Annex 4 to First Amendment

--------------------------------------------------------------------------------



d. To the extent reasonably approved by the Administrative Agent, non-recurring
costs and expenses (i) incurred on or prior to the Capital Event and directly
related to preparation for the Capital Event or (ii) incurred prior to or within
90 days after the Effective Date in connection with the formation of the REIT
and its Subsidiaries, in each case to the extent such costs and expenses cannot
be capitalized in accordance with GAAP
$1,000,000
D. [Line V.C multiplied by 95.0%]
$25,536,449
Compliance with respect to Parent Borrower:
E. Amount required to be distributed by the REIT to remain in compliance with
Section 8.12 of the Credit Agreement
N/A
F. [Line V.D – Line V.B]
$23,870,240
G. Maximum cash distributions permitted under Section 10.2(a) [Greater of Line
V.E and Line V.F]
$23,870,240
H. Compliance? [Line V.A shall be less than or equal to Line V.G]
[Pass]
Compliance with respect to the California Partnerships:
I. Maximum cash distributions permitted under Section 10.2(b) [Line V.D – Line
V.A]
$4,383,027
J. Compliance? [Line V.B shall be less than or equal to Line V.I]
[Pass]
VI. Section 10.4(a) – Investments in Partially-Owned Entities and any other
Persons that are not Subsidiaries
A. Aggregate value (determined in accordance with GAAP) of Investments in
Partially-Owned Entities and any other Persons that are not Subsidiaries
$0
B. Maximum permitted under Section 10.4(a) [Line I.B multiplied by 10.0%]
$108,377,688
C. Compliance?
[Pass]
VII. Section 10.4(b) – Investments in Unimproved Land
A. Cost Basis Value of all Unimproved Land
$0
B. Maximum permitted under Section 10.4(b) [Line I.B multiplied by 5.0%]
$54,188,844
C. Compliance?
[Pass]
VIII. Section 10.4(c) – Investments in Construction-in-Process


Annex 4 to First Amendment

--------------------------------------------------------------------------------



A. Cost Basis Value of all Construction-in-Process
$0
B. Maximum permitted under Section 10.4(c) [Line I.B multiplied by 5.0%]
$54,188,844
C. Compliance?
[Pass]
IX. Section 10.4(d) – Investments in Mortgage Notes
A. Aggregate book value (determined in accordance with GAAP) of all Mortgage
Notes
$0
B. Maximum permitted under Section 10.4(d) [Line I.B multiplied by 5.0%]
$54,188,844
C. Compliance?
[Pass]
X. Section 10.4 – Aggregate Cap on Certain Permitted Investments
A. Aggregate Cost Basis Value or book value, as applicable, of all of the items
subject to the limitations in Sections 10.4(a) through 10.4(d)
$0
B. Maximum permitted under Section 10.4 [Line I.B multiplied by 20.0%]
$216,755,377
C. Compliance?
[Pass]
 
 
1 Adjusted to include the REIT and its Subsidiaries’ Pro Rata Share of the
Operating Property Value (and the items comprising the Operating Property Value)
attributable to any Partially-Owned Entity. 
2 Adjusted to include the REIT and its Subsidiaries’ Pro Rata Share of the Cost
Basis Value of all Construction-in-Process of any Partially Owned Entity. 
3 Adjusted to include the REIT and its Subsidiaries’ Pro Rata Share of the Cost
Basis Value of all Unimproved Land owned by a Partially-Owned Entity. 
4 Adjusted to include the REIT and its Subsidiaries’ Pro Rata Share of the book
value (determined in accordance with GAAP) of all Mortgage Notes held by a
Partially-Owned Entity. 
5 Adjusted to include the REIT and its Subsidiaries’ Pro Rata Share of the value
of all unrestricted and unencumbered cash and Cash Equivalents owned by any
Partially-Owned Entity. 
6 The REIT’s and its Subsidiaries’ Pro Rata Share of the items comprising EBITDA
of any Partially-Owned Entity shall be included in EBITDA, calculated in a
manner consistent with the treatment for the REIT and its Subsidiaries. 
7 Consolidated net income (or loss), determined on a consolidated basis in
accordance with GAAP (excluding the adjustment of rent to straight-line rent),
calculated without regard to gains or losses on early retirement of debt or debt
restructuring, debt modification charges and prepayment premiums. 
8 The REIT’s and its Subsidiaries’ Pro Rata Share of the expenses and payments
referred to in the definition of “Fixed Charges” of any Partially-Owned Entity
of the REIT or any of its Subsidiaries shall be included in Fixed Charges,
calculated in a manner consistent with the treatment for the REIT and its
Subsidiaries. 
9 For the avoidance of doubt, the calculation of consolidated Indebtedness of
the REIT and its Subsidiaries shall, without duplication, include their Pro Rata
Share of Indebtedness of all Partially-Owned Entities of the REIT and its
Subsidiaries. 
10 Sum of (i) $133,320,707plus (ii) 75% of the Net Proceeds of all Equity
Issuances by the REIT and its Subsidiaries after the Effective Date (other than
Equity Issuances to the REIT or any of its Subsidiaries). 
11 The aggregate amount added back pursuant to this paragraph shall not exceed
$1,000,000 for all periods taken together. 


Annex 4 to First Amendment

--------------------------------------------------------------------------------

Schedule 2
Reference Period ending March 31, 2015 - Pro Forma Post Capital Event



[schedule2a01.gif]

Annex 4 to First Amendment

--------------------------------------------------------------------------------




ANNEX 5
ACKNOWLEDGMENT AND CONSENT
This ACKNOWLEDGMENT AND CONSENT (this “Consent”) is made and entered into as of
January 30, 2015, by and among NSA OP, LP, a Delaware limited partnership (the
“Parent Borrower”), certain of the Parent Borrower’s Subsidiaries party to the
Credit Agreement (defined below), including NSA GSC DR GP, LLC, a Delaware
limited liability company (the “Irvine GSC LLC”) (all such Subsidiaries,
together with the Parent Borrower, the “Borrowers”), NATIONAL STORAGE AFFILIATES
TRUST, a Maryland real estate investment trust (the “REIT”), NATIONAL STORAGE
AFFILIATES HOLDINGS, LLC, a Delaware limited liability company (the “REIT
Parent”) and GSC Irvine/Main, LP, a California limited partnership,
successor-in-interest to SSD, LLC, a Nevada limited liability company (the
“Irvine Guarantor” or “Tenant”; and together with the REIT and the REIT Parent,
collectively, the “Guarantors” and the Guarantors, together with the Borrowers,
collectively, the “Loan Parties”), KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent (the “Administrative Agent”), and the financial
institutions which are a party to the Credit Agreement as lenders (collectively,
the “Lenders”). Capitalized terms used herein without definition shall have the
respective meanings provided therefor in the Credit Agreement.
WHEREAS, certain of the Loan Parties, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of April 1, 2014 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), pursuant to which the Lenders have extended credit to the
Borrowers on the terms set forth therein;
WHEREAS, the Irvine Guarantor, as successor-in-interest to SSD, LLC, is the
tenant under that certain Option Agreement dated August 15, 1997 by and between
Southern California Edison Company, as optionor (the “Landlord”), and SSD, LLC
(predecessor to the Irvine Guarantor), as optionee, for certain premises located
in Irvine, California more particularly described therein (as amended, the
“Irvine Lease”; and the premises ground leased to the Irvine Guarantor pursuant
to the Irvine Lease, the “Irvine Property”);
WHEREAS, pursuant to that certain Contribution Agreement dated as of January 1,
2015 (the “Irvine Contribution Agreement”) among Guardian Storage Centers, LLC
(“Guardian”) and the Minar Living Trust (the “Minar Trust”, and together with
Guardian, the “Irvine Contributing LPs”), the Parent Borrower and the Irvine GSC
LLC, the Irvine Contributing LPs have contributed 30.04% of the limited
partnership interests in the Irvine Guarantor to the Irvine GSC LLC;
WHEREAS, it is intended by the Irvine Guarantor, the Irvine Contributing LPs,
the Irvine GSC LLC and the Parent Borrower that they use all commercially
reasonable efforts to obtain the consent of the Landlord to, without limitation,
(i) consent to the Parent Borrower or the Irvine GSC LLC becoming the general
partner of the Irvine Guarantor, (ii) consent (to the extent required under the
Irvine Lease) to the pledge of the limited partner and general partner interests
in the Irvine Guarantor to the Administrative Agent, and to a subsequent
transferee of the Administrative Agent in connection with its exercise of
remedies under the applicable Pledge Agreement or other Collateral Document, and
(iii) any other matter reasonably requested by the Administrative Agent in
connection with the Irvine Lease, all in form and substance reasonably
satisfactory to the Administrative Agent (collectively, the “Landlord Consent”);
WHEREAS, the Irvine Guarantor, the Irvine Contributing LPs, the Irvine GSC LLC
and the Parent Borrower have each agreed that, in consideration of the
agreements of the Lenders set forth herein, (i) the Irvine Guarantor will
guaranty the Obligations and the Specified Derivatives Obligations (such
guaranty, the “Irvine Subsidiary Guaranty”), and will secure its obligations
under the Irvine Subsidiary Guaranty with



Annex 5 to First Amendment



--------------------------------------------------------------------------------




a leasehold mortgage on its interests as ground lease tenant and optionee under
the Irvine Lease (the “Ground Lease Mortgage”), (ii) the Irvine GSC LLC and the
Irvine Contributing LPs will grant a full pledge of the limited partnership
interests in the Irvine Guarantor to the Administrative Agent (the “LP Pledge”)
and (iii) the Parent Borrower will pledge all of the member interests in the
Irvine GSC LLC to the Administrative Agent and the Irvine GSC LLC will become a
Subsidiary Borrower;
WHEREAS, the Borrowers have requested that the Lenders consent to the Irvine
Guarantor being treated for all purposes as a California Partnership under (and
as defined in) the Credit Agreement notwithstanding that (i) neither the Parent
Borrower nor a wholly-owned Subsidiary of the Parent Borrower which is a
Borrower is the general partner of the Irvine Guarantor and does not Control the
Irvine Guarantor, (ii) the general partner interest in the Irvine Guarantor will
not be pledged to the Administrative Agent, and (iii) the Irvine Guarantor will
become a Guarantor under the Credit Agreement and not a Subsidiary Borrower, and
to the Irvine Property, in turn, constituting an Eligible Property for all
purposes, including for determining Borrowing Base Availability; and
WHEREAS, the Lenders are willing to grant such consent on the terms and subject
to the conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Consent. Notwithstanding the fact that the Irvine Guarantor does not meet the
requirements set forth in the definition of California Partnership set forth in
the Credit Agreement and will become a Guarantor under the Credit Agreement
rather than a Subsidiary Borrower, the Lenders consent to the Irvine Guarantor
being treated for all purposes as a California Partnership and to the Irvine
Property constituting an Eligible Property for all purposes, including for
determining Borrowing Base Availability, subject to the conditions set forth
herein being met to the reasonable satisfaction of the Administrative Agent,
provided that this Consent shall terminate and be null and void in the event
that the Landlord Consent has not been obtained and delivered to the
Administrative Agent within one hundred fifty (150) days after the date hereof
(in which event the Irvine Property shall automatically cease to be a Borrowing
Base Property or to be eligible for purposes of calculating Borrowing Base
Availability and the Borrowers shall, on such date, deliver to the
Administrative Agent an updated Borrowing Base Certificate evidencing that the
then aggregate principal amount of all outstanding Loans, together with the
aggregate amount of all Letter of Credit Liabilities, does not exceed Borrowing
Base Availability at such time, after giving effect to the removal of the Irvine
Property as a Borrowing Base Property (and, to the extent necessary, the
Borrowers shall make a prepayment of the Loans in order to provide such
Borrowing Base Certificate, in accordance with Section 2.8(b) of the Credit
Agreement).
2.Conditions to Effectiveness. This Consent shall become effective when the
Administrative Agent shall have received each of the following, each in form and
substance reasonably satisfactory to the Administrative Agent:    
(a)
a counterpart signature page to this Consent duly executed and delivered by each
of the Loan Parties and the Requisite Lenders;

(b)
the Ground Lease Mortgage duly executed and delivered by the Irvine Guarantor,
and acknowledged and agreed to by the Irvine Contributing LPs, the Irvine GSC
LLC and the Parent Borrower;




Annex 5 to First Amendment



--------------------------------------------------------------------------------




(c)
the Irvine Guaranty duly executed and delivered by the Irvine Guarantor, and
acknowledged and agreed to by the Irvine Contributing LPs, the Irvine GSC LLC
and the Parent Borrower;

(d)
the joinder of the Irvine GSC LLC as a Subsidiary Borrower under the Credit
Agreement and other Loan Documents, together with all required diligence and
deliverables in connection therewith requested by the Administrative Agent,
consistent with past practice;

(e)
a new Pledge Agreement or a joinder to the existing Pledge Agreement duly
executed and delivered by the Parent Borrower, the Irvine Contributing LPs and
the Irvine GSC LLC, reflecting the pledge of 100% of the Equity Interests of the
Irvine GSC LLC and of the limited partner interests of the Irvine Guarantor;

(f)
the diligence and documentation with respect to the Irvine Property and the
Irvine Guarantor substantially as set forth in Section 5.1(b) of the Credit
Agreement with respect to Additional Borrowing Base Properties (with such
changes in the requirements set forth therein as are required as a result of the
Irvine Guarantor not becoming a Borrower, as determined by the Administrative
Agent and otherwise within time frames approved by the Administrative Agent) and
in Section 13.19 to the extent required by the Administrative Agent (including,
without limitation, a lender’s title insurance policy), and with the references
to “Subsidiary Borrower” contained therein to be deemed to include a reference
to the Irvine Guarantor;

(g)
one or more legal opinions from counsel to the Parent Borrower, the Irvine GSC
LLC, the Irvine Guarantor and the Irvine Contributing LPs with respect to the
documents and transactions contemplated hereby, including, without limitation,
the Irvine Ground Lease, the Ground Lease Mortgage, the Irvine Guaranty, any
Pledge Agreement or joinder thereto, any joinder documentation entered into by
the Irvine GSC LLC and this Consent;

(h)
the Irvine Guarantor, the Irvine GSC LLC and the Parent Borrower shall certify,
represent and warrant that the Irvine Guarantor is in compliance with all of the
representations, warranties, covenants and other provisions of the Credit
Agreement and other Loan Documents that are applicable to Subsidiary Borrowers
thereunder as though the Irvine Guarantor were a Subsidiary Borrower, and that,
giving effect to the foregoing, upon the Irvine Guarantor becoming a “Guarantor”
for purposes of the Loan Documents and a Loan Party thereunder (and being deemed
to be a “Subsidiary Borrower” for purposes of the representations and
warranties, covenants and Events of Default set forth in the Credit Agreement
and other Loan Documents), no Default exists or would result therefrom; and




Annex 5 to First Amendment



--------------------------------------------------------------------------------




(i)
such other agreements, instruments, certificates and other documents or
information as are reasonably requested by the Administrative Agent.

3.    Representations and Warranties. The Loan Parties each jointly and
severally represents and warrants to the Lenders and the Administrative Agent
that, both before and after giving effect to this Consent, no Default or Event
of Default under (and as defined in) the Credit Agreement exists. Without
limitation of the foregoing, the Loan Parties each represent and warrant that
the Irvine Property (a) is an operating self-storage property located in the
United States, (b) is not, nor is any Equity Interest of the Irvine Guarantor,
subject to any Lien (other than Permitted Liens described in clauses (a) through
(e) of the definition thereof) or any Negative Pledge, (c) none of the Parent
Borrower’s or any Irvine Contributing LPs’ direct or indirect ownership interest
in the Irvine Guarantor is subject to any Lien (other than Permitted Liens
described in clauses (a) through (e) of the definition thereof) or any Negative
Pledge, (e) the Irvine Property is not the subject of a Disqualifying
Environmental Event or a Disqualifying Structural Event and is free of all major
architectural deficiencies, title defects or other adverse matters which would
materially impact such Irvine Property’s value or cash flow, and (f) the average
Occupancy Rate of the combined Borrowing Base Properties together with such
Irvine Property, taken as a whole, is at least 75%.
4.    Conforming Amendment; Reservation of Rights; Estoppel Certificates;
Release of Irvine Ground Lease Etc. Notwithstanding the provisions of the Credit
Agreement, the Administrative Agent and the Parent Borrower shall have the right
to enter into a conforming amendment to the Credit Agreement or other Loan
Documents to reflect the addition of the Irvine Guarantor as a Guarantor
thereunder and the Ground Lease Mortgage as a Collateral Document without
further consent of the Lenders or Borrowers or Guarantors. For the avoidance of
doubt, the Irvine Guarantor shall be a Guarantor and a Loan Party and the Ground
Lease Mortgage, the Irvine Guaranty and any Pledge Agreement or joinder or other
document or instrument entered into by any Loan Party in connection with this
Consent shall be deemed to be a Loan Document, in each case for all purposes of
the Credit Agreement and the other Loan Documents. The Administrative Agent and
the Lenders agree that, in the event that (x) the Landlord Consent in form and
substance reasonably satisfactory to the Administrative Agent is received from
the Landlord and the Irvine Guarantor then constitutes a California Partnership
(as defined in the Credit Agreement) and the Irvine Property otherwise meets the
requirements to be included as a Borrowing Base Property, and so long as no
Default then exists, the Administrative Agent shall, at the request of the
Parent Borrower, discharge and release of record the Ground Lease Mortgage and
convert the full limited partner interest pledge by the Irvine Contributing LPs
to an economic interest pledge, as contemplated by the Pledge Agreement and (y)
the Irvine Property has been released as a Borrowing Base Property pursuant to
and in accordance with Section 5.2 of the Credit Agreement, and so long as no
Default then exists, the Administrative Agent shall, at the request of the
Parent Borrower, discharge and release of record the Ground Lease Mortgage and
related collateral in accordance with Section 5.2(c). The Administrative Agent
and Lenders expressly reserve the right to request estoppel or other
certificates from the Landlord with respect to the rights of the Lenders under
the Irvine Lease and to the Irvine Property subject thereto and the Loan Parties
agree to cooperate and use commercially reasonable efforts to facilitate the
acquisition of such estoppel certificates from the Landlord.
5.    No Implied Waiver. Except as expressly set forth in this Consent, this
Consent shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Administrative Agent
or the Lenders under the Credit Agreement or the other Loan Documents, nor
alter, modify, amend or in any way affect any of the terms, obligations or
covenants contained in the Credit Agreement or the Loan Documents, all of which
shall continue in full force and effect. Nothing in this Consent shall be
construed to imply any willingness on the part of the Administrative Agent or
the Lenders to grant any similar or future consent or waiver of any of the terms
and conditions of the Credit Agreement or the other Loan Documents.



Annex 5 to First Amendment



--------------------------------------------------------------------------------




6.    Counterparts; Governing Law. This Consent may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. THIS
CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED,
IN SUCH STATE. This Consent, to the extent signed and delivered by means of a
facsimile machine or other electronic transmission in which the actual signature
is evident, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine or other electronic transmission in
which the actual signature is evident to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or other electronic transmission in which the
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense.
[Signatures on Following Pages]



































Annex 5 to First Amendment



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have duly
executed this Consent as of the day and year first above written.
NSA OP, LP, as Parent Borrower


By:
NATIONAL STORAGE AFFILIATES TRUST, its general partner



By:
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, its trustee



By:
/s/ Tamara Fischer        

Name:
Tamara Fischer

Title:
Chief Financial Officer






Annex 5 to First Amendment



--------------------------------------------------------------------------------




GSC MONTCLAIR, LP
COLTON HAWAIIAN GARDENS, LP
SECURCARE OKLAHOMA I, LLC
SECURCARE OKLAHOMA II, LLC
SECURCARE COLORADO III, LLC
SECURCARE PROPERTIES I, LLC
SECURCARE PROPERTIES II, LLC
NSA-OPTIVEST ACQUISITION HOLDINGS, LLC
NSA NORTHWEST HOLDINGS II, LLC
SECURCARE PORTFOLIO HOLDINGS, LLC
AMERICAN MINI STORAGE-SAN ANTONIO, LLC
SECURCARE OF COLORADO SPRINGS #602 GP, LLC
BANKS STORAGE, LLC
ABC RV AND MINI STORAGE, L.L.C.
PORTLAND MINI STORAGE, LLC
HPRH STORAGE, LLC
BAUER NW STORAGE, LLC
S AND S STORAGE, LLC
FREEWAY SELF STORAGE, L.L.C.
ABERDEEN MINI STORAGE, L.L.C.
VANCOUVER MINI STORAGE, LLC
SALEM SELF STOR, LLC
BULLHEAD FREEDOM STORAGE, L.L.C.
SECURCARE OF COLORADO SPRINGS 602, LTD.
GSC ALLSAFE RIV-1, LP        
GSC LEAVE IT RIV-2, LP        
EAST BANK STORAGE, L.L.C.    
NSA-C HOLDINGS, LLC        
NSA-COLTON HOLDINGS, LLC
NSA-G HOLDINGS, LLC        
NSA-GSC HOLDINGS, LLC
DAMASCUS MINI STORAGE LLC
SHERWOOD STORAGE, LLC    
GRESHAM MINI & RV STORAGE, LLC
WILSONVILLE JUST STORE IT, LLC
TUALATIN STORAGE, LLC    
ICDC II, LLC            
GAK, LLC            
WCAL, LLC
STOREMORE SELF STORAGE – PECOS ROAD, LLC
SECURCARE MOVEIT MCALLEN, LLC
WASHINGTON MURRIETA II, LLC
WASHINGTON MURRIETA III, LLC
HOOD RIVER MINI STORAGE, LLC
CANYON ROAD STORAGE, LLC
NSA GSC DR GP, LLC, each as a Subsidiary Borrower


By:     /s/ Tamara Fischer        
Name:    Tamara Fischer



Annex 5 to First Amendment



--------------------------------------------------------------------------------




Title:    Authorized Signatory



















































Annex 5 to First Amendment



--------------------------------------------------------------------------------




NATIONAL STORAGE AFFILIATES TRUST, as Guarantor


By:
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, its trustee



By:
/s/ Tamara Fischer            

Name:
Tamara Fischer

Title:
Chief Financial Officer

 


NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, as Guarantor


By:     /s/ Tamara Fischer                
Name:     Tamara Fischer
Title:     Chief Financial Officer





































Annex 5 to First Amendment



--------------------------------------------------------------------------------




GUARDIAN STORAGE CENTERS, LLC
                    
By:     /s/ John Minar            
Name: John Minar
Title:     Manager
    


    
J.M. TRUST, u/d/t NOVEMBER 13, 1987


By:     /s/ John Minar                
Name:     John Minar
Title: Trustee





Annex 5 to First Amendment



--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as Administrative Agent


By:    /s/ Michael P. Szuba                
Name:     Michael P. Szuba
Title:     Vice President



















































Annex 5 to First Amendment



--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
By:    /s/ Michael King            
Name:    Michael King
Title:    Vice President



Annex 5 to First Amendment



--------------------------------------------------------------------------------










PNC BANK, NATIONAL ASSOCIATION, as Lender


By:    /s/ James A. Harmann            
Name:    James A. Harmann
Title:    Senior Vice President



Annex 5 to First Amendment



--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK,
as Lender
By:    /s/ Scott Childs            
Name:    Scott Childs
Title:    Senior Vice President





Annex 5 to First Amendment



--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender
By:    /s/ Frederick H. Denecke        
Name:    Frederick H. Denecke
Title:    Senior Vice President



Annex 5 to First Amendment



--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
By:    /s/ Kevin A. Stacker            
Name:    Kevin A. Stacker
Title:    Senior Vice President





Annex 5 to First Amendment



--------------------------------------------------------------------------------




ANNEX 6
CONSENT
This CONSENT (this “Consent”) is made and entered into as of December 31, 2014,
by and among NSA OP, LP., a Delaware limited partnership (the “Parent
Borrower”), certain of the Parent Borrower’s Subsidiaries (together with the
Parent Borrower, the “Borrowers”), NATIONAL STORAGE AFFILIATES TRUST, a Maryland
real estate investment trust, and NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, a
Delaware limited liability company (collectively, the “Guarantors” and together
with the Borrowers, collectively, the “Credit Parties”), KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent (the “Administrative Agent”), and the
financial institutions which are a party to the Credit Agreement (defined below)
as lenders (collectively, the “Lenders”). Capitalized terms used herein without
definition shall have the respective meanings provided therefor in the Credit
Agreement.
WHEREAS, the Credit Parties, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement, dated as of April 1, 2014 (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”), pursuant to which the Lenders have extended credit to the Borrowers
on the terms set forth therein;
WHEREAS, certain of the Borrowers are tenants under the following leases: (1)
that certain Option Agreement dated August 15, 1997 by and between Southern
California Edison Company, as optionor, and SSD, LLC, as optionee, for certain
premises located in Irvine, California (the “Irvine Lease”); (2) that certain
Shopping Center Lease dated as of February 11, 1999 by and between M&H Realty
Partners III L.P., as landlord, and Westport Encinitas LLC, as tenant, for
certain premises located in the retail development commonly known as De La Plaza
in Encinitas, California (the “De La Plaza Lease”); and (3) that certain Lease
dated as of June 26, 2001 by and between Keystone Land Partners, LLC, as
landlord, and Westport Campus Pointe, LLC, as tenant, for certain premises
located in the retail development commonly known as Campus Pointe in San Diego,
California (the “Campus Pointe Lease” and, collectively with the Irvine Lease
and the De La Plaza Lease, the “Leases”);
WHEREAS, the remaining initial term (exclusive of unexercised extension options)
of (i) the Irvine Lease is less than fifteen (15) years (with two 10-year
extension options remaining), (ii) the De La Plaza Lease is less than ten (10)
years (with one 9-year, 4-month extension option remaining), and (iii) the
Campus Pointe Lease is less than seventeen (17) years (with two 10-year
extension options remaining);
WHEREAS, the Borrowers have requested that the Lenders consent to each of the
Leases being treated as a “Ground Lease,” as defined in the Credit Agreement,
notwithstanding that the remaining term of each of the Leases is shorter than
thirty (30) years, as required under the definition of Ground Lease contained in
the Credit Agreement; and
WHEREAS, the Lenders are willing to grant such consent on the terms set forth
herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Consent. Notwithstanding the fact that the remaining term of each of the
Leases (exclusive of any unexercised extension options) is less than thirty (30)
years, the Lenders consent to each of the Irvine Lease, the De La Plaza Lease
and the Campus Pointe Lease constituting a “Ground Lease” within the



Annex 6 to First Amendment

--------------------------------------------------------------------------------




definition set forth in the Credit Agreement, provided that each of the Leases
meets all of the other requirements of constituting a Ground Lease.
2.Conditions to Effectiveness. This Consent shall become effective when the
Administrative Agent shall have received a counterpart signature page to this
Consent duly executed and delivered by each of the Credit Parties and the
Lenders.
3.Representations and Warranties. The Credit Parties each jointly and severally
represents and warrants to the Lenders and the Administrative Agent that, after
giving effect to this Consent, no Default or Event of Default under (and as
defined in) the Credit Agreement has occurred or will be continuing. Without
limitation of the foregoing, the Credit Parties each represent and warrant that,
after giving effect to this Consent with respect to the remaining term of the
Leases, each of the Leases constitutes a Ground Lease, as defined in the Credit
Agreement.
4.Reservation of Rights; Estoppel Certificates. The Administrative Agent and
Lenders expressly reserve the right to request estoppel certificates from any
one or all of the landlords under each of the Leases with respect to the rights
of the Lenders under such Leases and to the respective premises subject thereto
and the Borrowers agree to cooperate and use commercially reasonable efforts to
facilitate the acquisition of such estoppel certificates from the applicable
landlord(s).
5.No Implied Waiver. Except as expressly set forth in this Consent, this Consent
shall not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect any rights or remedies of the Administrative Agent or the
Lenders under the Credit Agreement or the other Loan Documents, nor alter,
modify, amend or in any way affect any of the terms, obligations or covenants
contained in the Credit Agreement or the Loan Documents, all of which shall
continue in full force and effect. Nothing in this Consent shall be construed to
imply any willingness on the part of the Administrative Agent or the Lenders to
grant any similar or future consent or waiver of any of the terms and conditions
of the Credit Agreement or the other Loan Documents.
6.Counterparts; Governing Law. This Consent may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. THIS
CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED,
IN SUCH STATE. This Consent, to the extent signed and delivered by means of a
facsimile machine or other electronic transmission in which the actual signature
is evident, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine or other electronic transmission in
which the actual signature is evident to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or other electronic transmission in which the
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense.
[Signatures on Following Pages]





Annex 6 to First Amendment

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have duly
executed this Consent as of the day and year first above written.
NSA OP, LP, as Parent Borrower


By:
NATIONAL STORAGE AFFILIATES TRUST, its general partner



By:
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, its trustee



By:
/s/ Tamara Fischer        

Name:
Tamara Fischer

Title:
Chief Financial Officer



GSC MONTCLAIR, LP
COLTON HAWAIIAN GARDENS, LP
SECURCARE OKLAHOMA I, LLC
SECURCARE OKLAHOMA II, LLC
SECURCARE COLORADO III, LLC
SECURCARE PROPERTIES I, LLC
SECURCARE PROPERTIES II, LLC
NSA-OPTIVEST ACQUISITION HOLDINGS, LLC
NSA NORTHWEST HOLDINGS II, LLC
SECURCARE PORTFOLIO HOLDINGS, LLC
AMERICAN MINI STORAGE-SAN ANTONIO, LLC
SECURCARE OF COLORADO SPRINGS #602 GP, LLC
BANKS STORAGE, LLC
ABC RV AND MINI STORAGE, L.L.C.
PORTLAND MINI STORAGE, LLC
HPRH STORAGE, LLC
BAUER NW STORAGE, LLC
S AND S STORAGE, LLC
FREEWAY SELF STORAGE, L.L.C.
ABERDEEN MINI STORAGE, L.L.C.
VANCOUVER MINI STORAGE, LLC
SALEM SELF STOR, LLC
BULLHEAD FREEDOM STORAGE, L.L.C.
SECURCARE OF COLORADO SPRINGS 602, LTD.
GSC ALLSAFE RIV-1, LP        
GSC LEAVE IT RIV-2, LP        
EAST BANK STORAGE, L.L.C.    
NSA-C HOLDINGS, LLC        
NSA-COLTON HOLDINGS, LLC
NSA-G HOLDINGS, LLC        
NSA-GSC HOLDINGS, LLC
DAMASCUS MINI STORAGE LLC
SHERWOOD STORAGE, LLC    
GRESHAM MINI & RV STORAGE, LLC



Annex 6 to First Amendment

--------------------------------------------------------------------------------




WILSONVILLE JUST STORE IT, LLC
TUALATIN STORAGE, LLC    
ICDC II, LLC            
GAK, LLC            
WCAL, LLC
STOREMORE SELF STORAGE – PECOS ROAD, LLC
SECURCARE MOVEIT MCALLEN, LLC
WASHINGTON MURRIETA II, LLC
WASHINGTON MURRIETA III, LLC
HOOD RIVER MINI STORAGE, LLC
CANYON ROAD STORAGE, LLC, each as a Subsidiary Borrower


By:     /s/ Tamara Fischer            
Name:    Tamara Fischer
Title:    Authorized Signatory
 
NATIONAL STORAGE AFFILIATES TRUST, as Guarantor


By:
NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, its trustee



By:
/s/ Tamara Fischer            

Name:
Tamara Fischer

Title:
Chief Financial Officer

 


NATIONAL STORAGE AFFILIATES HOLDINGS, LLC, as Guarantor


By:     /s/ Tamara Fischer            
Name:     Tamara Fischer
Title:     Chief Financial Officer









Annex 6 to First Amendment

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as Administrative Agent


By:    /s/ Michael P. Szuba            
Name:     Michael P. Szuba
Title:     Vice President



















































Annex 6 to First Amendment

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as Lender


By:    /s/ Michael P. Szuba            
Name:     Michael P. Szuba
Title:     Vice President



Annex 6 to First Amendment

--------------------------------------------------------------------------------










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender


By:    /s/ Kevin A. Stacker            
Name:     Kevin A. Stacker
Title:     Senior Vice President



Annex 6 to First Amendment

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as Lender


By:    /s/ Nick Zangari            
Name:     Nick Zangari
Title:     Vice President



Annex 6 to First Amendment

--------------------------------------------------------------------------------








HUNTINGTON NATIONAL BANK, as Lender


By:    /s/ Ryan J. Terrano        
Name:     Ryan J. Terrano
Title:     Sr. Vice President



Annex 6 to First Amendment

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION, as Lender


By:    /s/ Frederick H. Denecke        
Name:     Frederick H. Denecke
Title:     Senior Vice President



Annex 6 to First Amendment

--------------------------------------------------------------------------------






BANK OF THE WEST, as Lender


By:    /s/ Chuck Weerasooriya            
Name:     Chuck Weerasooriya, CFA
Title:     Managing Director



Annex 6 to First Amendment

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as Lender


By:    /s/ Jason A. Harmann            
Name:     Jason A. Harmann
Title:     Senior Vice President











Annex 6 to First Amendment

--------------------------------------------------------------------------------




Annex 7
Conditions to Effectiveness for the CP Guarantor Consents
The respective CP Guarantor Consents shall become effective with respect to the
applicable CP Guarantor when the Administrative Agent shall have received each
of the following with respect to such CP Guarantor, each in form and substance
reasonably satisfactory to the Administrative Agent:
(a)
a counterpart signature page to this Amendment duly executed and delivered by
each of the Loan Parties and the Requisite Lenders;

(b)
a leasehold deed of trust on the CPs Guarantor’s interests as ground lease
tenant and optionee under the Guarantor Lease (the “Ground Lease Mortgage”) duly
executed and delivered by such CP Guarantor, and acknowledged and agreed to by
the Contributing LPs of such CP Guarantor, the Parent Subsidiary Borrower of
such CP Guarantor and the Parent Borrower;

(c)
a guaranty of the Obligations and the Specified Derivatives Obligations (such
guaranty, the “Subsidiary Guaranty”) duly executed and delivered by the CP
Guarantor, and acknowledged and agreed to by the Contributing LPs of such CP
Guarantor, the Parent Subsidiary Borrower of such CP Guarantor and the Parent
Borrower;

(d)
the joinder of the Parent Subsidiary Borrower as a Subsidiary Borrower under the
Credit Agreement and other Loan Documents, together with all required diligence
and deliverables in connection therewith requested by the Administrative Agent,
consistent with past practice;

(e)
a new Pledge Agreement or a joinder to the existing Pledge Agreement duly
executed and delivered by the Parent Borrower, the Contributing LPs of such CP
Guarantor and the Parent Subsidiary Borrower of such CP Guarantor, reflecting
the pledge of 100% of the Equity Interests of the Parent Subsidiary Borrower of
such CP Guarantor and of the limited partner interests of the CP Guarantor;

(f)
the diligence and documentation with respect to such Guarantor Property and such
CP Guarantor substantially as set forth in Section 5.1(b) of the Credit
Agreement with respect to Additional Borrowing Base Properties (with such
changes in the requirements set forth therein as are required as a result of
such CP Guarantor not becoming a Borrower, as reasonably determined by the
Administrative Agent and otherwise within time frames approved by the
Administrative Agent) and in Section 13.19 of the Credit Agreement to the extent
required by the Administrative Agent (including, without limitation, a lender’s
title insurance policy), and with the




Annex 7 to First Amendment

--------------------------------------------------------------------------------




references to “Subsidiary Borrower” contained therein to be deemed to include a
reference to such CP Guarantor;
(g)
one or more legal opinions from counsel to the Parent Borrower, the Parent
Subsidiary Borrower, the CP Guarantor and the Contributing LPs with respect to
the documents and transactions contemplated hereby, including, without
limitation, the Guarantor Lease, the Ground Lease Mortgage, the Subsidiary
Guaranty, any Pledge Agreement or joinder thereto, any joinder documentation
entered into by the Parent Subsidiary Borrower and the CP Guarantor Consent;

(h)
the CP Guarantor, the Parent Subsidiary Borrower and the Parent Borrower shall
certify, represent and warrant that the CP Guarantor is in compliance with all
of the representations, warranties, covenants and other provisions of the Credit
Agreement and other Loan Documents that are applicable to Subsidiary Borrowers
thereunder as though the CP Guarantor were a Subsidiary Borrower, and that,
giving effect to the foregoing, upon the CP Guarantor becoming a “Guarantor” for
purposes of the Loan Documents and a Loan Party thereunder (and being deemed to
be a “Subsidiary Borrower” for purposes of the representations and warranties,
covenants and Events of Default set forth in the Credit Agreement and other Loan
Documents), no Default exists or would result therefrom;

(i)
a ground lease estoppel executed by the applicable landlord under the applicable
Guarantor Lease in a form reasonably satisfactory to the Administrative Agent,
and such other consents to financing or enforcement of any mortgage from such
landlord as may be reasonably requested by the Administrative Agent; and

(j)
such other agreements, instruments, certificates and other documents or
information as are reasonably requested by the Administrative Agent.




Annex 7 to First Amendment